DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is objected to under 37 CFR 1.75(c) as being in improper form because the claim is dependent on multiple claims 7 and 8.  See MPEP § 608.01(n).  Accordingly, claim 10 has not been further treated on the merits since it is unclear whether claim 10 is construed to incorporate by reference all the limitations of just one of claims 7 and 8, or all the limitations of both claims 7 and 8.  In order to overcome the objection, claim 10 may be amended to be dependent on just one claim.
Going forwards with examination, claim 10 is interpreted to be:
--A system as claim 7 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential step(s).  See MPEP § 2172.01.  The omitted step(s) are:  --detecting a location of a leak in the water distribution 
Explanation:  The claims basically recites a leak detection device comprising one or more processor that is not required to perform an act of detecting a flow leak and/or a location of the flow leak in a water distribution system, thereby rendering the leak detection device inoperable.  In other words, the recited leak detection device wouldn’t work without the one or more processors to perform an act of detecting a flow leak and/or a location of the flow leak in a water distribution system.
Besides, a limitation that claim 1 recites “receiving, from a flow measurement sensor on the water distribution system, one or more flow measurements for a location of the flow measurement sensor on the water distribution system” is unclear as to what it means by “one or more flow measurements for a location of the flow measurement sensor on the water distribution system.”
Going forwards with examination, independent claims 1 and 2 are interpreted to be:
--1.    A leak detection device comprising: 
one or more processors; one or more computer-readable media storing computer-executable instructions that, when executed on the one or more processors, cause the one or more processors to perform acts comprising:
receiving, from a pressure sensor on a water distribution system, an indication of a change in pressure in the water distribution system, wherein the change in the pressure is associated with a first time;
based at least in part on receiving the indication of the change in the pressure in the water distribution system, causing a contamination sensor associated with the leak detection device to take one or more contamination measurements in the water distribution system; 
receiving, from a flow measurement sensor on the water distribution system, one or more flow measurements in the water distribution system; and
detecting a location of a leak in the water distribution system based on the change in pressure, the one or more contamination measurements, and the one or more flow measurements.--

--2.    A leak detection device as claim 1 recites, the acts further comprising: 
identifying one or more dimensions of one or more pipes of the water distribution system; 
determining that a contamination measurement of the one or more contamination measurements indicates a change in contamination in the water distribution system, the contamination measurement being taken at a second time;
determining a time difference between the first time and the second time; and determining, based at least in part on the time difference, the one or more dimensions of the one or more pipes, and the one or more flow measurements, a distance between (i) a first location of the water distribution system where the contamination measurement was taken and (ii) a second location of the water distribution system associated with [[a]] the leak in the water distribution system.--

Allowable Subject Matter
Claims 1-20 would be allowed if the above objection(s) and rejection(s) were overcome.   The following is would be an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited structures, including the following allowable subject matter:
“…receiving, from a flow measurement sensor on the water distribution system, one or more flow measurements in the water distribution system; and 
detecting a location of a leak in the water distribution system based on the change in pressure, the one or more contamination measurements, and the one or more flow measurements.”
(Claims 2-6 are dependent on claim 1.)

With respect to independent claim 7, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited structures, including the following allowable subject matter (which is essentially equivalent to the allowable subject matter for claim 1):
“…receiving, over the one or more networks, flow measurement data indicating a flow rate measured by a flow rate sensor at a location in the water distribution system; and
determining, based at least in part on the pressure data, the contamination data, and the flow measurement data, a location of a leak in the water distribution system.”
(Claims 8-14 are dependent on claim 7.)

With respect to independent claim 15, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited structures, including the following allowable subject matter:
“…receiving, from a flow rate sensor on the water distribution system, flow rate data indicating a flow rate for the water distribution system;
determining a time difference between the first time and the second time; and 
determining, based at least in part on the time difference and the flow rate data, a location of a leak in the water distribution system.”
(Claims 16-20 are dependent on claim 15.)

Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record below and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0001114 A1 to Hyland et al. discloses a leak detection device 200 (Fig. 2, reproduced below) comprising a processor 205, one or more pressure sensors 215, and one or more contamination sensors 215.  In an example, the system is used to monitor contamination of a fluid flowing through a water distribution system.  Leaks within the system can cause a pressure drop throughout the system which can lead to contaminants being drawn into the system.  For example, if a pipe is under water and the pressure inside the pipe drops below the pressure outside the pipe, the exterior water will flow into the pipe.  Therefore, the system has several monitoring sensors 215 to check for such potential or actual contamination.  The pressure sensor(s) 215 will indicate if the pressure within the system drops below a threshold level at which contaminants can be drawn into the system, while the contamination detectors will indicate if there is contamination within the system, thereby indicating a possible breach of the infrastructure of the system (Par. 0083).  Hyland however doesn’t disclose any flow measurement sensor, let alone the allowable subject matters, e.g., “…receiving, from a flow measurement sensor on the water distribution system, one or more flow measurements in the water distribution system; and detecting a location of a leak in the water distribution system based on the change in pressure, the one or more contamination measurements, and the one or more flow measurements.”  Hyland system appears incapable of detecting a location of a leak in the water distribution system using just the pressure sensor(s) 205 and the contamination sensor(s) 215.

    PNG
    media_image1.png
    316
    772
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    582
    651
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    320
    483
    media_image3.png
    Greyscale


In McNab, as shown in Fig. 3 (reproduced and annotated above), the flexible pipe body 302 includes an optical fiber 306 encased in a metal tube 308 running inside an annulus along the entire length of the flexible body 302.  The metal tube 308 is electrically isolated from surrounding metallic structural components (e.g., radial and/or helical wires) of the flexible pipe body 302.  The apparatus is provided with a detection apparatus 300 comprising an electrical sensor 314 and an optical sensor 304 (Fig. 3).  
The electrical sensor 314 is coupled to a first end of the metal tube 308, via an end fitting 312 which is electrically coupled to the surrounding metallic structural components.  When a leak occurs, seawater (= “contamination”) for example enters the annulus of the flexible body 
Therefore, after the electrical sensor 314 has detected the leak, the optical sensor 304 coupled to the optical fiber 306 injects optical/light pulses into the optical fiber 306 and detects scattered or reflected light.  As the leak occurs, seawater, having a different temperature than a temperature of the oil/gas being transported inside the flexible pipe body 302, enters the annulus of the flexible pipe body 302.  The entering seawater changes a temperature of a portion of the optical fiber 306.  Properties of the optical fiber 306 in said portion also changes, some of which causes the scattered or reflected light to change frequency.  The optical sensor 304 measures a time when the scattered or reflected light with the change in frequency is received, thereby locating the leak.
A sheath apparatus 500 (Fig. 5 above) may be used to electrically isolate the metal tube 308 from the surrounding metallic structural components (e.g., radial and/or helical wires) of the flexible pipe body 302.  The sheath apparatus 500 together with the metal tube 308 and the optical fiber 306 may be placed by replacing one of helical wires making up the flexible pipe body 302.  The sheath apparatus 500 may include a channel 508 in which the optical fiber 306 lays and an opening 512 in which a fluid may flow.  The sheath apparatus 500 thus electrically isolates the metal tube 308 from the surrounding metallic structural components but allows leaking fluid to flow and contact the metal tube 308, thereby creating a short circuit between the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863.  The examiner can normally be reached on Monday - Friday 7 am - 4 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        February 18, 2021